Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236 jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347 dskeens@nbbank.com NATIONAL BANKSHARES, INC. REPORTS FIRST QUARTER EARNINGS BLACKSBURG, VA, APRIL 24, 2014:Today, National Bankshares, Inc. (NASDAQ Capital Market: NKSH ) announced results for the first quarter of 2014. Net income was $4.40 million for the quarter ended March 31, 2014 compared to $4.22 million at March 31, 2013. Basic net income per share was $0.63. The return on average assets for the first quarter was 1.61% and the return on average equity was 11.92% compared to 1.56% and 11.26%, respectively, for the first quarter of 2013. At March 31, 2014, the Company had total assets of $1.12 billion, an increase of 2.24% when compared to the end of the first quarter of 2013. National Bankshares’ Chairman, President & CEO James G. Rakes commented, “We are pleased to report our strong first quarter results. While our results reflect some of the headwinds usually faced during the first quarter, our increase in total loans provided a positive beginning to 2014. We are focused on improving the fundamental performance of the National Bank by increasing market share, providing meaningful solutions to our customers and creating value for our shareholders.” Mr. Rakes went on to say, “We strongly feel that our commitment to customer service and to the communities in our market area reinforces National Bank as the local choice in banking.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 25 offices throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com . Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. 101 Hubbard Street / Blacksburg, Virginia 24060 P.O. Box 90002 / Blacksburg, Virginia 24062-9002 540 951-6300 / 800 552-4123 www.nationalbankshares.com National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ($ in thousands, except for share data) March 31, 2014 March 31, 2013 December 31, 2013 Assets Cash and due from banks $ $ $ Interest-bearing deposits Federal funds sold Securities available for sale Securities held to maturity Restricted Stock Total securities Mortgage loans held for sale Loans: Loans, net of unearned income and deferred fees Less: allowance for loan losses ) ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Other real estate owned Intangible assets Bank-owned life insurance Other assets Total Assets $ $ $ Liabilities and Stockholders' Equity Noninterest-bearing deposits $ $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Other borrowed funds Accrued interest payable 78 92 Other liabilities Total Liabilities Stockholders' Equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,947,974 shares at March 31, 2014, March 31, 2013 and December 31, 2013 8,685 Retained earnings Accumulated other comprehensive loss, net ) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ $ National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended ($ in thousands, except for share data) March 31, 2014 March 31, 2013 Interest Income Interest and fees on loans $ $ Interest on federal funds Interest on interest-bearing deposits 65 58 Interest on securities-taxable Interest on securities-nontaxable Total interest income Interest Expense Interest on time deposits of $100 or more Interest on other deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 65 60 Credit card fees Trust income Bank-owned life insurance Other income Realized securities gains net 1 9 Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangibles and goodwill amortization 269 Net costs of other real estate owned 77 75 Franchise taxes Other operating expenses Total noninterest expense Income before income tax expense Income tax expense Net Income $ $ Basic net income per share $ 0.63 $ 0.61 Fully diluted net income per share $ 0.63 $ 0.60 Weighted average outstanding number of common shares Basic 6,947,974 Diluted Dividends declared per share Dividend payout ratio Book value per share National Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended ($ in thousands) March 31, 2014 March 31, 2013 Net Income $ $ Other Comprehensive Income, Net of Tax Unrealized holding gains (losses) on available for sale securities net of deferred taxes of $1,681 and ($516) ) Reclassification adjustment, net of income taxes of $0 and ($3) (6 ) Other comprehensive income (loss), net of tax of $1,681 and ($519) $ $ ) Total Comprehensive Income $ $ National Bankshares, Inc. and Subsidiaries Key Ratios and Other Data (Unaudited) Three Months Ended ($ in thousands) March 31, 2014 March 31, 2013 Average Balances Cash and due from banks $ $ Interest-bearing deposits Securities available for sale and restricted stock Securities held to maturity Mortgage loans held for sale Gross loans Loans, net Intangible assets Total assets Total deposits Other borrowings Stockholders' equity Interest-earning assets Interest-bearing liabilities Financial Ratios Return on average assets % % Return on average equity % % Net interest margin % % Net interest income - fully taxable equivalent $ $ Efficiency ratio % % Average equity to average assets % % Allowance for Loan Losses Beginning balance $ $ Provision for losses Charge-offs ) ) Recoveries 25 Ending balance $ $ National Bankshares, Inc. and Subsidiaries Asset Quality Data (Unaudited) ($ in thousands) Nonperforming Assets March 31, 2014 March 31, 2013 Nonaccrual loans $ $ Nonaccrual restructured loans Total nonperforming loans Other real estate owned Total nonperforming assets $ $ Accruing restructured loans $ $ Loans 90 days or more past due $ $ Asset Quality Ratios Nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned % % Allowance for loan losses to total loans % % Allowance for loan losses to nonperforming loans % % Loans past due 90 days or more and still accruing to loans net of unearned income and deferred fees % %
